Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 1of 12

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
www.flmb.uscourts.gov

In re: CASE NO. 3:19-bk-4313-JAF
oo CHAPTER 13
LOIS ENOLA WEITNAUER,
Debtor(s)
/

 

CHAPTER 13 PLAN

A. NOTICES.

Debtor! must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which Included | Not Included
may result in a partial payment or no payment at ail to the secured XxX
creditor. See Sections C.5(d) and (e). A separate motion will be filed.

 

Avoidance of a judicial lien or non-possessory, non-purchase money Included | Not Included

 

 

 

 

security interest under 11 U.S.C. § 522(f). A separate motion will be x

filed. See Section C.5(e).

Nonstandard provisions, set out in Section E. Included j Not Included
Xx

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), OR TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), THE
AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOAN S, CAR

LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and

 

| All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 2 of 12

shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
portion not retained will be disbursed to allowed claims receiving payments under the Plan
and may cause an increased distribution to the unsecured class of creditors.

$1,336.63 from month 1 (December 2019) through 10 (September 2020); &
$1,461.45 from month 11 (October 2020) through 60 (November 2024).

Cc, PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $3,500.00 Total Paid Prepetition $300.00 Balance Due $3,200.00
MMM Fee (n/a) Total Paid Prepetition $0.00 Balance Due $0.00
Estimated Monitoring Fee at $25.00 per Month.

Attorney’s Fees Payable Through Plan at $400.00 (1-8) monthly (subject to
adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).
None.

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).
None.

4, TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS, Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain
- Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the Plan U nder 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition
arrearages and maintain regular monthly postpetition payments on the following claims
secured by Debtor’s principal residence. Postpetition mortgage payments must be
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 3 of 12

included in the Plan Payments. Mortgage payments are due on the first payment due date
after the case is filed and continue monthly thereafter. The amount of postpetition
mortgage payments may be adjusted as provided for under the loan documents. The Plan
may provide for the cure of arrearages to homeowner’s and condominium associations and
may, but need not, include the payment of postpetition assessments in the Plan Payments.
Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on
these claims.

 

 

 

Last Four | Creditor Collateral Regular Gap Arrears
Digits of Address Monthly | Pmt
Acct. No. Payment
5574 Quicken Loans 1282 Millson Rd., | $857.96 n/a $20,000.00
Jacksonville, FL
32221

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the PlanUnder 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages
and maintain regular monthly postpetition payments on the following claims secured by
real property. Postpetition mortgage payments must be included in the Plan. Payments
are due on the first payment due date after the case is filed and continue monthly thereafter.
The amount of postpetition mortgage payments may be adjusted as provided for under the
loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
condominium associations and may, but need not, include the payment of postpetition
assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1)}, Debtor will not receive
a discharge of personal liability on these claims.

None.

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification. Pending the resolution of a mortgage modification request, the Plan
Payments shall include the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowner’s association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
of the gross rental income generated from the property. If Debtor obtains a modification
of the mortgage, the modified payments shall be included in the Plan Payments. Debtor
will not receive a discharge of personal liability on these claims.

None.

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. Payment on the
secured portion of the claim, estimated below, is included in the Plan Payments. Unless
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 4 of 12

otherwise stated in Section E, the Plan Payments do not include payments for escrowed
property taxes or insurance.

_.None.

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

None.

(f) Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
The claims listed below were either: (1) incurred within 910 days before the petition date
and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of Debtor; or (2) incurred within one year of the petition date and secured by
a purchase money security interest in any other thing of value. These claims will be paid
in full under the Plan with interest at the rate stated below. =

None.
(g) Claims Secured by Real or Personal Property to be Paid with Interest Through

the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
under the Plan with interest at the rate stated below.

 

 

 

 

 

 

 

 

Last Four | Creditor Collateral Claim Payment Interest
Digits of Description/Address | Amount | Through Plan | Rate
Acct. No.
n/a Duval County | 1282 Millson Rd., $1,454.95 | $0.00 (1-10); 18.00%
Tax Collector | Jacksonville, FL $44.34 (11-60).
32221 (2019 Taxes)

 

(h) Claims Secured by Personal Property — Maintaining Regular Payments and
Curing Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. §
1328(a)(1), unless the principal amount of the claim is paid in full through the Plan, Debtor
will not receive a discharge of personal liability on these claims

None.

(i) Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and will continue
to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in
rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate

 
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 5 of 12

Debtor’s state law contract rights. Because these secured claims are not provided for under
the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability
on these claims.

None.

(ij) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender
the following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and
1301 (a) is terminated in rem as to Debtor and in rem and in personam as to any co-debtor
as to these creditors upon the filing of this Plan. - .

None.

(k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay under 1] U.S.C.
§§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
any codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state
law contract rights and defenses are neither terminated nor abrogated. Because these
secured claims are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will
not receive a discharge of personal liability on these claims.

None.

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim, or Debtor or Trustee has filed a proof
of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the claim is
pending. IfPlan Payments are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time. ——

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan U nder 11 U.S.C. § 1325(b)(5).
Debtor assumes the following leases/executory contracts and proposes the prompt cure of
any prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the
lessor/creditor is not paid in full through the Plan, Debtor will not receive a discharge of
person al liability on these claims.

None.

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 6 of 12

creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
or abrogate Debtor’s state law contract rights. Because these leases/executory contracts
are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a
discharge of personal liability on these claims. .

None.

(c} Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay under 11
U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam
as to any codebtor as to these creditors and lessors upon the filing of this Plan. .

None.

7. GENERAL UNSECURED CREDITORS. General unsecured. creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above-referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $0.00.

D. GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims. Lo

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an order of the Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) X____ shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claim. An allowed proof of claim will control, unless the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 7 of 12

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) For each tax return that becomes due afier
the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
instruct the Internal Revenue Service or other taxing agency to apply a refund to
the following year’s tax liability. Debtor shall not spend any tax refund without
first having obtained the Trustee’s consent or Court approval.

NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

1. Unless otherwise provided in Administrative Order FLMB-2015-8 (the
“Administrative Order”), if a confirmation order is entered prior to the resolution of
any pending objection to claim or motion to value claim, such objection and/or
motion shall be reserved for ruling on a subsequent date provided such objection
and/or motion is filed timely pursuant to the Administrative Order. Debtor reserves
all rights under any objection and/or motion notwithstanding the entry ofa
confirmation order.

 
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 8 of 12

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are identical
to those contained in the Model Plan adopted by this Court, and that this Plan contains no additional
or deleted wording or nonstandard provisions other than any nonstandard provisions included in

Section E.

/s/ Lois Enola Weitnauer
. Debtor ,

Dated: 12-5-2019

" LANSING ROY, P.A.

/s/ William B. McDaniel
Kevin B. Paysinger, Esquire

_ Florida Bar No. 0056742

William B. McDaniel, Esquire
Florida Bar No. 084469

Attorney for Debtor(s)

1710 Shadowood Lane, Suite 210
Jacksonville, FL 32207-2184
court@lansingroy.com
Telephone: (904) 391-0030
Facsimile: (904) 391-0031

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing, including all

attachments and exhibits thereto, was furnished to all creditors and parties in interest as listed on

the mailing matrix attached to the original document filed with the Court this 9" day of

December 2019.

LANSING ROY, P.A.

/s/ William B. McDaniel
William B. McDaniel, Esquire
Florida Bar No. 084469
Attorney for Debtor(s)
Case 3:19-bk-04313-JAF RefichWeitnkled 12/09/19 Page 9 of 12
3:19-bk-43413-JAF
Chapter 13 Plan

icken Loan Co.
Home - arrears Taxes

ist Pmt Plan rustee % Fee Loan

ALS

December-

Februa

ber-
October-.
November:
December-

Fe

Se -
October.
November-
December-,
I
Feb

ber-

November-

December-
23
23

23

23

ber-
October-23

November-.
December-23

2
March-2:

October-2
November-2

Unsecured

BICT

1 )co Pitan put] & fos] he

DEBT PMT

461.444
461.444
461.444

Aaa

461.444
1,461.444
1,461.444
1,461.444

444

461.444

461.444
461.444
461.444
461.444
461.444
461.444

1.444

461.444
461.444
461.444
461.444
461.444
1,461.444
1,461,444
461.444

461.444
461.444
461.444

1.444
461.444

461.444

461.444
444
1,461,444

1,461,444
461.444
1.444
1.444
461.444
1.444
461.444
461.444
461,444

ee Fee

46.1
46.1
46.1

$146.1
46.1

146.1
46.1
$146.1
146.1
146.1.
146.1.
146.1
146.1
$146.1
146.1
146.1
146.1
146.1
46.1
46.1
$146.1
46.1

46.1
46.1
$146.1
146.1,
146.1.
146.14
$146.14
146.1
146.1
146.4
46.1
46.4
46.14
46.14
$146.14
146.14
146.14
46.14
146.14
146.14
146.14
146.1
$146.1
46.1
46.1
46.14
$146.14

Pmt

36
96

96

$0.00 5857.96
.00 96
36

$857.96

96
$857.96
96
96
96
96

13.00
$413,00
13,00
13.00
13.00

$4

$4

$413.00
13.00
13.00
$413.00
13.00
13.00

51,454

 
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 10 of 12
Case 3:19-bk-04313-JAF Doc15_ Filed 12/09/19

Label Matrix for local noticing
113A-3

Case 3:19-bk-04313-JAF

Middle District of Florida
Jacksonville

Mon Dac 9 15:51:39 EST 2019

ATST CORP
L AT&T WAY
BECMINSTER NJ 07921-2694

CAINE & WEINER CO

FOR PROGRESSIVE INSURANCE
5805 SEPULVEDA BLVD

Van Nuys CA 91411-2546

COMENITY BANK/BUCKLE
PO BOX 192273
COLUMBUS OH 43218-2273

DUVAL COUNTY TAX COLLECTOR
231 E FORSYTH ST STE 130
JACKSONVILLE FL 32202-3380

FORD MOTOR CREDIT COMPANY
NATL BANKRUPTCY SERVICE CNTR
$930 FEDERAL DRIVE

COLORADO SPRINGS CO 80921-3664

First Point Collection Rscg.
For Emergency Medical Special
225 Commerce Pl

Greensboro NC 27401-2426

MCB RADIOLOGY-JACKSONVILLE
PO BOX 161180
Altamonte Springs FL 32716-1180

PROGRESSIVE INSURANCE
6300 WILSON MILLS RD
Mayfield Village OH 44143-2182

ST. VINCENTS MEDICAL
BO BOX 45167
JACKSONVILLE FL 32232-5167

Lois Enola Weitnauer
1282 Millson Road
Jacksonville, FL 32221-1329

Alliance RX Walgreens Prime
15358 Collection Center Dr.
Chicago IL 60693-0153

CHASE BANK
270 PARK AVENUE
New York NY 10017-2070

City of Jacksonville
117 West Duval Street Ste, 480
vacksonville, FL 32202-5721

Duval County Tax Collector
231 Forsyth St. #130
Jacksonville FL 32202-3386

FORD MOTOR CREDIT COMPANY LLC
MICHAEL J INGINO ESQ

MOODY JONES & INGINO PA

1333 § UNIVERSITY DR SUITE 201
PLANTATION, FL 33324-4022

Florida Dept. of Revenue
Bankruptcy Unit

P.O. Box 6668

Tallahassee, FL 32314-6668

Moody, Jones & Ingino PA

for Ford Motor Credit Company
1333 8, University Dr, Ste 201
Fort Lauderdale FL 33324-4001

QUICKEN LOANS
1050 ROODWARD AVE
DETROIT MI 48226-1906

SYNCHRONY BANK/LUMBER LIQUIDAT
FO BOX 965036
Orlando FL 32896-5036

Page 11 of 12

ASSOCIATED CREDIT SERVICES INC
FOR SunTrust Bank

P.O, BOX 5171

Westborough MA 01581-5171

BANK OF AMERICA
4909 SAVARESE CIRCLE
FL1~908-01-50

TAMPA FL 33634-2413

COASTLINE FEDERAL CREDIT UNEGN
PQ BOX 47410
JACKSONVILLE FL 32247-7410

(p}DIRECTY LLC

ATTN BANKRUPTCIES

PO BOX 6550

GREENWOOD VILLAGE CO 80155-6550

EMERGENCY MEDICAL SPECIALISTS
OF JACKSONVILLE

1 SHIRCLIFE WAY

JACKSONVILLE FL 32204-4748

First Point Collection Resourc
For Emergency Madical Special
225 Commerce Pl

Greensboro NC 27401-2426

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

ONLINE COLLECTIONS

FOR HCB RADIOLOGY

PO BOX 1489

WINTERVILLE NC 28590-1489

QUINTAIROS PRIETO WOOD BOYER
FOR QUICKEN LOANS

255 S ORANGE AVE, STE 900
Orlando FL 32801-3454

United States Attorney
300 North Hogan St Suite 700
Jacksonville, FL 32202-4204
Case 3:19-bk-04313-JAF Doc15 Filed 12/09/19 Page 12 of 12

United States Trustee - JAK 13/7 7+ Douglas # Neway + Willian B McDaniel +

Office of the United States Trustee Post Office Box 4308 oo Lansing Rey, PA

George C Young Federal Building - Jacksonville, FL 32201-4308 1710 Shadowoed Lane, Suite 210
400 West Washington Street, Suite 1100 Jacksonville, FL 32207-2184

Orlando, FL 32801-2210

Leslie Rushing + Note: Entries with a ‘+/ at the end of the
Quintairos, Prieto, Hood & Hoyer, P,A, name have an email address on file in CMECF
1475 Centerpark Blvd., Suite 130

West Palm Beach, FL 33401-7424

The preferred mailing address {p} above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C, 342(f) and Fed.R.Bank.P. 2002 {g} (4).

DIRECTV
PO BOX 6550
GREENWOOD VILLAGE CO 80155-6550

The following recipients may be/have been bypassed for notice due to an undeliverable {uj or duplicate (d) address.

{ujJerry A. Funk (u}Quicken Loans Inc, End of Label Matrix

Jacksonville oe oo. Mailable recipients 34
Bypassed recipients 2
Total 36
